Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
The terminal disclaimer filed on 9/13/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 9,788,908 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
The rejection of claims 3-4, 5-11, 13-18, and 20-23 has been withdrawn. 

Allowable Subject Matter
Claims 3-23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The present invention is allowable based on the combination of elements defined by the claim language. Especially, the independent claims comprise some of the elements, such as the following features, in combination with other recited limitations, which the closest prior art of record taken either singly or in combination does not teach or suggest:	
“generate a display of a graphical representation of a first ring of a synthetic external fixator superimposed on a display of a medical x-ray image,
generate a strut line segment for each physical strut and displaying the strut line segment on the display such that the strut line segment overlies a corresponding one of the plurality of physical struts shown in the medical x-ray image”
Nikonovas (US 2011/0313418) describes reconstruct a three dimensional representation of the first and second bone segments with respect to the fixation apparatus; developing a treatment plan for effecting the position and/or orientation changes can be determined; however, Nikonovas fails to teach “generate a display of a graphical representation of a first ring of a synthetic external fixator superimposed on a display of a medical x-ray image, generate a strut line segment for each physical strut and displaying the strut line segment on the display such that the strut line segment overlies a corresponding one of the plurality of physical struts shown in the medical x-ray image”.
Another piece of prior art Edelhauser (US 2014/0236153) describes planning the correction of bone deformities preoperatively or postoperatively, and in particular relates to virtually manipulating rings and struts of an external fixation frame in order to plan the steps for making a desired correction to two or more bone portions of a patient; however, Edelhauser fails to teach “generate a display of a graphical representation of a first ring of a synthetic external fixator superimposed on a display of a medical x-ray image, generate a strut line segment for each physical strut and displaying the strut line segment on the display such that the strut line segment overlies a corresponding one of the plurality of physical struts shown in the medical x-ray image”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ZHAI whose telephone number is (571)270-3740.  The examiner can normally be reached on 9AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on (571) 272 - 7776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KYLE ZHAI/Primary Examiner, Art Unit 2612